DETAILED ACTION
This is a first office action in response to application 17/361,127 filed on June 28, 2021 in which claims 1-19 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-120410 filed on July 14, 2020.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. 2017/0123741 to Duran, Jr. et al. (“Duran”) and further in view of U.S. Pat. 6,873,806 to Kobayashi et al. (“Kobayashi”).
Regarding claim 1, Duran discloses an image forming system comprising a plurality of image forming apparatuses connected to one another through a network (Duran, Fig. 1 and [0029]/lines 1-4: in the printing system depicted in the figure, image forming apparatuses 1, 5, 6 and 7 are connected with each other over a LAN), 
each of the plurality of image forming apparatuses including: 
a printer that prints an image in accordance with a set job (Duran, Figs. 1, 3 and [0045]: the image forming apparatuses 1 and 5-7 comprise image forming sections similar to image forming section 12 which execute print jobs); 
a network interface for communicative connection to another image forming apparatus through the network (Duran, Figs. 1, 3 and [0049]: image forming apparatus 1 and image forming apparatuses 5-7 have network interface section 91 for communicating with each other); 
a hardware processor that controls the printer (Duran, Fig. 3: image forming apparatus 1 has control unit 10 that controls the apparatus; image forming apparatuses 5-7 have similar control units), wherein 
when the job cannot be executed by the printer of the first image forming apparatus, the hardware processor transfers the set job to a second image forming apparatus of the plurality of image forming apparatuses (Duran, Fig. 1 and [0057]: when the image forming apparatus 1 cannot execute a print job which it has received from the image processing apparatus 3, it transfers the print job to an alternate apparatus).
Duran is silent about each of the plurality of image forming apparatuses including a microphone for receiving voice input from a user; and a speaker for outputting voice to the user; and 

the hardware processor of the second image forming apparatus that has received the transfer of the set job takes over and performs the guidance for the user by voice.
However Kobayashi describes a printing system including an image forming apparatus comprising a voice control unit which has a voice IC which guides an operator of the image forming apparatus by voice through an operating procedure of the digital copying machine via a speaker and has a CPU, a voice recognition circuit and the like and recognizes instruction by voice of an operator via a microphone (Kobayashi, Fig. 5 and column 6/lines 55-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for the image forming devices in Duran’s print system to be equipped with speakers and microphones and have the ability to guide an operator through operating procedures by voice and recognize and process instructions submitted by an operator by voice, as taught by Kobayashi, to enable people with certain disabilities to operate the image forming devices (Kobayashi, column 1/lines 34-41).
In the combined Duran, Kobayashi printing system,  

the hardware processor of the second image forming apparatus that has received the transfer of the set job takes over and performs the guidance for the user by voice (Kobayashi, column 6/lines 57-59: it the context Duran’s printing system which comprises a plurality of image forming apparatuses, it would be obvious for both the image forming apparatus transmitting the print job as well as the image forming apparatus receiving the print job to provide appropriate guidance to the operator by voice).
Claim 10 is directed to the first image forming apparatus of the image forming system of claim 1 and is rejected on similar grounds. 
Claim 11 is directed to a method for controlling an image forming apparatus of claim 10 and is rejected on similar grounds.

7.	Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duran and Kobayashi as applied to claims 1 and 11 above, and further in view of U.S. Pat. 7,610,411 to Umekage et al. (“Umekage”).
Regarding claim 9 (dependent on claim 1), Duran and Kobayashi disclose wherein 
the hardware processor of the first image forming apparatus determines whether or not the job can be executed based on the updated status information (Duran, Fig. 4: the current image forming apparatus acquires printing capabilities of other image forming apparatuses on the network at step S3 and determines whether or not the job can be executed based on the acquired capabilities at step S4; [0082]/lines 10-18: in addition to checking capabilities, the status of the image forming apparatus is also checked), and when the job cannot be executed (Figure 4 and [0064]/lines 4-9: the list of apparatuses displayed at step S4 (see discussion below) comprises apparatuses that can serve as target image forming apparatuses when the current image forming apparatus cannot execute the print job), proposes to the user a takeover of the job by another one of the plurality of image forming apparatuses (Duran, Fig. 4: at step S6, a list of image forming apparatus that have been determined to be capable of executing the print job are displayed to the user; this reads on proposing to the user a takeover of the job by another one of the plurality of image forming apparatuses).
Kobayashi and Duran are silent about 
each of the plurality of image forming apparatuses further including a storage device that stores a status of a corresponding image forming apparatus as status information and 
the hardware processor of each of the plurality of image forming apparatuses updates the status information based on a detected value from a sensor group provided on the corresponding image forming apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored the status information of the plurality of the image forming apparatuses in respective storage sections in Kobayashi and Duran printing system and have obtained said the statuses from said storage sections, as taught by Umekage because it is easier to obtain a status by simply reading information from a storage section.

Indication of Allowable Subject Matter
Claims 2-8 and 12-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 12 recite the second image forming apparatus guiding the user by voice on a location of the second image forming apparatus. Although applications running on a mobile device of a user guiding the user by voice to a location of a target image forming apparatus are known in the art (see, for example, U.S. Pub. 2021/0263687 to Tran at al. in combination with Kobayashi), the second image forming apparatus guiding the user by voice on a location of the second image forming apparatus is neither suggested nor discussed by the previous art of record.
Claims 2-8 and 12-18 would be allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.